Adams, J.,
concurring: By a process of reasoning divergent in some particulars from that which is indicated in the principal opinion as written by Justice Connor, I am convinced that the legislative act creating the Port Commission of Morehead City (Private Laws, 1933, chap. 75), intended as it was to promote and preserve the interests of the State, is not within the inhibitive clause of Article VIII, section 1, of the Constitution, and that the result announced in the opinion of the Court is correct. I therefore concur in the result therein stated.